[Cite as State v. Olsen, 2019-Ohio-568.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 28011
                                                 :
 v.                                              :   Trial Court Case No. 2017-CR-4072
                                                 :
 DAVID K. OLSEN                                  :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                           OPINION

                           Rendered on the 15th day of February, 2019.

                                            ...........

MATHIAS H. HECK, JR., by HEATHER N. JANS, Atty. Reg. No. 0084470, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

CHRISTOPHER A. DEAL, Atty. Reg. No. 0078510, 2541 Shiloh Springs Road, Dayton,
Ohio 45426
      Attorney for Defendant-Appellant

                                           .............




TUCKER, J.
                                                                                       -2-




      {¶ 1} Defendant-appellant, David K. Olsen, appeals from his convictions for one

count of aggravated vehicular homicide, a second degree felony pursuant to R.C.

2903.06(A)(1)(a) and (B)(2); one count of aggravated vehicular assault, a third degree

felony pursuant to R.C. 2903.08(A)(1)(a) and (B)(1); and one count of improperly handling

a firearm in a motor vehicle, a fourth degree felony pursuant to R.C. 2923.16(B) and (I).

Olsen, who pleaded guilty to the three offenses, argues that his convictions should be

reversed because he did not receive effective assistance of counsel in connection with

his decision to plead guilty, and because the trial court erred by imposing consecutive

sentences for the offenses of aggravated vehicular homicide and aggravated vehicular

assault. We find that Olsen’s defense counsel did not fail to render effective assistance,

and that Olsen has not cited clear and convincing evidence demonstrating either that the

record does not support the sentences imposed by the trial court, or that the sentences

are otherwise contrary to law. Therefore, Olsen’s convictions are affirmed.

                            I. Facts and Procedural History

      {¶ 2} In the evening hours of October 14, 2017, Olsen was driving his pickup truck

northbound on Route 4 in Riverside. Brian Jacques was driving his motorcycle, with

Alysha Lewis riding as his passenger, some distance ahead of Olsen. Between 9:00 and

9:40 p.m., Olsen’s truck collided with the rear of Jacques’s motorcycle, pitching Jacques

and Lewis out of their seats. Jacques survived, albeit with serious injuries, but Lewis

died after being struck by a third vehicle as she lay on the roadway.

      {¶ 3} Officers with the Riverside Police Department arrived shortly afterward.

Olsen approached the officers and acknowledged his role in the accident, admitting that
                                                                                        -3-


he had consumed at least some alcohol earlier in the evening. After Olsen failed field

sobriety tests, he refused to consent to a breath test, so the officers procured a warrant

at approximately 12:24 a.m. on October 15, 2017, for an analysis of Olsen’s blood. The

analysis yielded a reading of 0.255 grams of alcohol per 100 milliliters of whole blood,

well over the legal limit. See R.C. 4511.19(A)(1)(a)-(g).

      {¶ 4} On February 22, 2018, a Montgomery County grand jury issued an indictment

against Olsen, charging him with: Count 1, aggravated vehicular homicide in violation of

R.C. 2903.06(A)(1)(a); Count 2, aggravated vehicular homicide in violation of R.C.

2903.06(A)(2)(a); Count 3, aggravated vehicular assault in violation of R.C.

2903.08(A)(1)(a); Count 4, aggravated vehicular assault in violation of R.C.

2903.08(A)(2)(b); Count 5, operating a vehicle under the influence of alcohol in violation

of R.C. 4511.19(A)(1)(f); Count 6, operating a vehicle under the influence of alcohol in

violation of R.C. 4511.19(A)(1)(a); Count 7, improperly handling a firearm in a motor

vehicle, in violation of R.C. 2923.16(B); Count 8, improperly handling a firearm in a motor

vehicle, in violation of R.C. 2923.16(D)(1); and Count 9, improperly handling a firearm in

a motor vehicle, in violation of R.C. 2923.16(D)(2).1 Olsen pleaded guilty to Counts 1, 3


1 Under R.C. 2903.06(A)(1)(a), the offense of aggravated vehicular homicide requires an
underlying violation of R.C. 4511.19(A); under R.C. 2903.06(A)(2)(a), the offense requires
a mens rea of recklessness, but not an underlying violation of any other statute. A
parallel distinction applies to the provisions of R.C. 2903.08(A)(1)(a) and (A)(2)(b). R.C.
4511.19(A)(1)(f) prohibits a person with “a concentration of seventeen-hundredths of one
per cent or more by weight per unit volume of alcohol in the person’s whole blood” from
operating a motor vehicle; R.C. 4511.19(A)(1)(a) similarly prohibits a person who “is
under the influence of alcohol, a drug of abuse, or a combination” of these from operating
a motor vehicle, though it makes no reference to the concentration of alcohol in a person’s
blood. A person violates R.C. 2923.16(B) by “knowingly transport[ing] or hav[ing] a
loaded firearm in a motor vehicle” such that “the firearm is accessible to the operator [of
the vehicle] or [to] any passenger.” A violation of R.C. 2923.16(D)(1) occurs when a
person “is under the influence of alcohol, a drug of abuse, or a combination” of these and
                                                                                       -4-


and 7 on April 12, 2018, and in exchange for his pleas, the State agreed to enter a nolle

prosequi on each of the remaining counts. Transcript of Proceedings 3-4.2 The parties

reached no agreement on sentencing. Id.

      {¶ 5} On April 26, 2018, the trial court sentenced Olsen to a mandatory term of

imprisonment of eight years on Count 1; a mandatory term of imprisonment of five years

on Count 3; and a term of imprisonment of 18 months on Count 7. The court ordered

that Olsen serve his sentences on Counts 1 and 3 consecutively, and the sentence on

Count 7 concurrently, for an aggregate sentence of 13 years. In sentencing Olsen, the

court essentially followed the recommendations made by the State in its memorandum of

April 19, 2018. Olsen’s counsel did not file a sentencing memorandum on his behalf.

      {¶ 6} The trial court filed its judgment entry on April 30, 2018. Olsen timely filed

his notice of appeal on May 29, 2018.

                                        II. Analysis

      {¶ 7} Because Olsen’s first and second assignments of error implicate the same

standard of review, we address them together. For his first assignment of error, Olsen

contends that:


“knowingly transport[s] or [has] a loaded handgun in a motor vehicle”; R.C. 2923.16(D)(2)
proscribes the same conduct but applies to situations in which the “person’s whole blood,
blood serum or plasma, breath, or urine contains a concentration of alcohol, a listed
controlled substance, or a listed metabolite of a controlled substance prohibited for
persons operating a motor vehicle, * * *, regardless of whether the person * * * is the
operator of[,] or a passenger in[,] [a] motor vehicle” at the time of the offense.
2 The transcript includes Olsen’s plea hearing on April 12, 2018, and his sentencing
hearing on April 26, 2018; we cite to the transcript only by page number because line
numbers are not provided. Although the State confirmed on record that it “agree[d] to
nolle the remainder of the charges” against Olsen, no corresponding entry appears on
the trial court’s docket. Transcript of Proceedings 3.
                                                                                           -5-


              THE APPELLANT WAS DEPRIVED OF HIS CONSTITUTIONAL

       RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS TRIAL

       COUNSEL FAILED TO FILE A MOTION TO SUPPRESS TO SUPPRESS

       [sic] THE RESULTS OF THE FIELD SOBRIETY TEST OR THE BLOOD

       TEST RESULTS.

And for his second assignment of error, Olsen contends that:

              THE APPELLANT WAS DEPRIVED OF HIS CONSTITUTIONAL

       RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS TRIAL

       COUNSEL FAILED TO FILE A SENTENCING MEMORANDUM OR

       ARGUE FOR MINIMUM SENTENCING[.]

       {¶ 8} Olsen maintains in his first assignment of error that “he had a good argument

to make” in favor of the suppression of the evidence of his intoxication, “at least [with

respect to] the [results of the analysis of his] blood,” and he therefore faults his trial

counsel for not filing a motion to suppress. Appellant’s Br. 7. Despite the contradictory

implication of his first assignment, Olsen tacitly concedes that he lacked any reasonable

grounds to move for the suppression of the results of the field sobriety tests administered

at the scene of the accident. See id. at 7-10; see also Appellant’s Br. 3; Appellee’s Br.

2. In his second assignment of error, Olsen faults his trial counsel further for “neglect[ing]

to file a sentencing memorandum” and for neglecting “to request * * * minimal sentencing,”

though he makes no express attempt to establish that counsel’s performance caused him

prejudice, that the record did not support the sentences imposed by the trial court, or that

the sentences were otherwise unlawful. See Appellant’s Br. 11-12.

       {¶ 9} To prevail on a claim of “ineffective assistance of counsel, a defendant must
                                                                                         -6-

satisfy the two-pronged test in Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984).” State v. Cardenas, 2016-Ohio-5537, 61 N.E.3d 20, ¶ 38

(2d Dist.).   The Strickland test requires a showing that: “(1) defense counsel’s

performance was so deficient that [it did not fulfill the right to assistance of counsel]

guaranteed under the Sixth Amendment to the United States Constitution; and (2) * * *

defense counsel’s errors prejudiced the defendant.”         Id., citing Strickland at 687.

Judicial “scrutiny of counsel’s performance must be highly deferential,” so “a [reviewing]

court must indulge a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance * * *.” Strickland at 689, citing Michel v. Louisiana,

350 U.S. 91, 101, 76 S.Ct. 158, 100 L.Ed. 83 (1955). To show prejudice, the defendant

bears the burden to demonstrate “a reasonable probability that, but for counsel’s

unprofessional errors, the result of [a given] proceeding would have been different.” Id.

at 694; State v. Southern, 2d Dist. Montgomery No. 27932, 2018-Ohio-4886, ¶ 47. A

failure “to make either showing defeats” the claim. Cardenas at ¶ 38.

       {¶ 10} A “plea of guilty,” on the other hand, “is a complete admission of guilt,” and

as a consequence of pleading guilty, a defendant “waives all appealable errors, including

claims of ineffective assistance of counsel, except to the extent that [any purported]

errors” prevented the plea from being made “knowingly, intelligently, and voluntarily.”

(Citations omitted.) State v. Leonard, 2d Dist. Montgomery No. 27411, 2017-Ohio-8421,

¶ 13. Thus, to prevail on a claim of ineffective assistance of counsel after having pleaded

guilty, a defendant must show that: (1) counsel’s advice “was ‘not within the range of

competence demanded of attorneys in criminal cases’ ”; and (2) “but for counsel’s errors,”

there was “a reasonable probability” that the defendant “would not have pleaded guilty
                                                                                         -7-

but would have insisted on going to trial.” See Tollett v. Henderson, 411 U.S. 258, 266,

93 S.Ct. 1602, 36 L.Ed.2d 235 (1973), quoting McMann v. Richardson, 397 U.S. 759,

771, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970); Leonard at ¶ 13; State v. Huddleson, 2d Dist.

Montgomery No. 20653, 2005-Ohio-4029, ¶ 9.

       {¶ 11} In his first assignment of error, Olsen suggests that the State violated the

Ohio Revised Code and the Ohio Administrative Code with respect to the analysis of his

blood. According to Olsen, “[i]t appears” that the State “[f]ailed to draw [a sample] within

three hours” of the accident “as required by [R.C.] 4511.19[(D)(1)(b)],” and further, that

the State “may have” failed to comply with the applicable authority governing chain of

custody and the “proper procedures regarding the collect[ion], handling, processing, [and]

stor[age]” of the sample. See Appellant’s Br. 9. Olsen argues that his defense counsel

rendered ineffective assistance by not moving to suppress the results of the analysis

because—if only on the basis of the allegedly improper timing of the blood draw—the

motion would have been sustained. See id. at 9-10.

       {¶ 12} We find that Olsen has not met his burden on appeal. He notes in his brief

that the accident occurred “around 9 pm [sic]” and that “a search warrant to draw [his]

blood was secured at 12:21 a.m. on October 15, 2017”; the State says that officers with

the Riverside Police Department obtained the warrant three minutes later, at 12:24 a.m.

Appellant’s Br. 3; Appellee’s Br. 2. Yet, the presentence investigation report indicates

that officers were dispatched to the scene of the accident “at approximately 9:40 p.m.,”

meaning that the accident occurred between 9:00 and 9:40 p.m. on October 14, 2017.

Assuming that officers obtained the search warrant at 12:24 a.m. on October 15, 2017,

and that the blood draw was performed shortly thereafter, the sample would seem to have
                                                                                          -8-

been drawn within the three-hour limit.3 Compare with State v. Barger, 2017-Ohio-4008,

91 N.E.3d 277, ¶ 27-33 (holding that the results of a “blood draw that occurred

approximately three and one-half hours after [a] fatal [automobile] accident” were

admissible, among other reasons, because officials “substantially complied” with “the

administrative requirements”). Absent any indication to the contrary in the record of this

matter, Olsen has not demonstrated a reasonable probability that the trial court would

have sustained a motion to suppress the results of the analysis of his blood.

Concomitantly, Olsen has not demonstrated a reasonable probability that he would not

have chosen to plead guilty had his trial counsel filed a motion to suppress, and his

remaining concerns about the propriety of the blood draw consist of mere speculation

that, “[p]otentially, * * * the testing was not in substantial compliance with standardized

testing procedures.” Appellant’s Br. 9. Olsen’s first assignment of error is overruled.

      {¶ 13} In his second assignment of error, Olsen criticizes his trial counsel for not

filing a sentencing memorandum on his behalf and for not requesting the minimum

possible sentence at his sentencing hearing. Olsen’s counsel, however, did not have an

affirmative obligation to file a sentencing memorandum, nor was the filing of a

memorandum the sole means at counsel’s disposal to advocate on Olsen’s behalf for

purposes of sentencing. See State v. Collier, 8th Dist. Cuyahoga No. 95572, 2011-Ohio-

2791, ¶ 4; see also, e.g., Leonard, 2017-Ohio-8421, at ¶ 9-20. Furthermore, as the State

notes, Olsen’s counsel did advocate for leniency at the sentencing hearing, albeit by

diplomatically, and perhaps somewhat obliquely, describing an apparently friendly out-of-


3 Neither of the parties indicates exactly when Olsen’s blood was drawn, but the
presentence investigation report states that Olsen had already been arrested and taken
to a hospital emergency room at the time officers obtained the warrant.
                                                                                         -9-


court encounter between Olsen’s family and Lewis’s family and asking the trial court to

“take everything into consideration and find a way to extend some grace in this case.”

Transcript of Proceedings 20.       Olsen might now take issue with counsel’s arguably

passive approach to the matter of sentencing, but we “must indulge a strong presumption”

that counsel’s approach was an exercise of reasonably professional judgment. See

Strickland, 466 U.S. at 689, 104 S.Ct. 2052, 80 L.Ed.2d 674.              Olsen’s second

assignment of error is overruled.

      {¶ 14} For his third assignment of error, Olsen contends that:

             THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

      SENTENCED MR. OLSEN TO THIRTEEN (13) YEARS IN PRISON BY

      ORDERING THAT TWO COUNTS BE SERVED CONSECUTIVELY.

      {¶ 15} Olsen argues that the trial court abused its discretion by ordering that he

serve his sentences for aggravated vehicular homicide and aggravated vehicular assault

consecutively, rather than concurrently, which resulted in an aggregate term of

imprisonment of 13 years. He emphasizes a number of mitigating factors that, in his

view, should have led the trial court to impose a less severe aggregate sentence. See

Appellant’s Br. 15-16.

      {¶ 16} A “trial court has full discretion to impose any sentence within the authorized

statutory range, and [it] is not required to make any findings or give its reasons for

imposing maximum or more than minimum sentences.” State v. King, 2013-Ohio-2021,

992 N.E.2d 491, ¶ 45 (2d Dist.), citing State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856,

845 N.E.2d 470, paragraph seven of the syllabus. On review of a felony sentence, an

appellate court may vacate or modify the sentence “only if it determines by clear and
                                                                                            -10-


convincing evidence” that the sentence is not supported by the record or is otherwise

contrary to law. See State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.2d

1231, ¶ 1; see also R.C. 2953.08(G)(2). A sentence “is not contrary to law [if it falls]

within the statutory range [and the trial court] expressly state[s] that it * * * considered the

purposes and principles of sentencing [under] R.C. 2929.11 [and] 2929.12.” (Citation

omitted.) State v. Rodeffer, 2013-Ohio-5759, 5 N.E.3d 1069, ¶ 32 (2d Dist.).

       {¶ 17} Here, the sentences imposed by the trial court for the offenses of

aggravated vehicular homicide and aggravated vehicular assault fell within the ranges

authorized by R.C. 2929.14(A)(2) and (3)(a). The trial court, moreover, stated for the

record that it had “considered the purposes and principles of sentencing and the

seriousness and recidivism factors [set forth] in the Revised Code,” along with the factors

applicable specifically to the imposition of consecutive sentences.              Transcript of

Proceedings 24; see also R.C. 2929.14(C). Thus, the sentences are not facially contrary

to law, and Olsen has not cited clear and convincing evidence demonstrating that the

sentences are not supported by the record.            Olsen’s third assignment of error is

overruled.

                                       III. Conclusion

       {¶ 18} We find that Olsen’s defense counsel did not fail to render effective

assistance, and further, that Olsen has not established through clear and convincing

evidence that his sentences are either contrary to law or unsupported by the record.

Therefore, Olsen’s convictions are affirmed



                                       .............
                                      -11-




WELBAUM, P.J. and HALL, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Heather N. Jans
Christopher A. Deal
Hon. Mary Lynn Wiseman